UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4082


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRENTON JAQUAN RALEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00293-MOC-2)


Submitted:   September 9, 2013           Decided:   September 16, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, Melissa L. Rikard,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Trenton    Jaquan      Raley       pled      guilty,       pursuant        to     a

written    plea    agreement,      to       Hobbs    Act     robbery      and    aiding        and

abetting same, in violation of 18 U.S.C. §§ 1951 & 2 (2006), and

brandishing a firearm during a crime of violence and aiding and

abetting same, in violation of 18 U.S.C. §§ 924(c) & 2 (2006).

The district court granted a downward departure and sentenced

Raley to sixty-seven months’ imprisonment.                               On appeal, Raley

raises     two     constitutional           challenges         to     his       convictions.

Finding no error, we affirm.

               Raley first contends that, by charging him with Hobbs

Act   robbery,      the    Government        deprived        him    of    due    process       by

interfering with his right to a speedy trial in state court.

Raley’s    due     process      claim       essentially        is     a    claim     of    pre-

indictment       delay;    to   the     extent       that    he     raises      a    claim     of

infringement on his right to a speedy trial in federal court

under    the     Sixth    Amendment,        any     “delay     is    wholly      irrelevant”

because “only a formal indictment or information or else the

actual    restraints       imposed     by     arrest     and       holding      to   answer     a

criminal       charge     engage      the    particular         protections          of    that

provision.”       United States v. Lovasco, 431 U.S. 783, 788 (1977)

(internal quotation marks and ellipsis omitted).                                Moreover, we

conclude that any claim under the Due Process Clause of the

Fifth Amendment fails because Raley has not demonstrated that he

                                              2
was actually prejudiced by any delay between the date of his

offenses and the federal grand jury’s indictment, see id. at

789-90, and because, “where a defendant violates both state and

federal      laws,   either     or    both       can   prosecute       the   defendant.”

United States v. Smith, 30 F.3d 568, 572 (4th Cir. 1994).

              Raley also contends that the Hobbs Act as applied to

his   case    was    unconstitutional        under      the     Commerce     Clause    and

thus, the district court lacked jurisdiction over his case.                            The

Hobbs Act provides for the punishment of anyone who “in any way

or degree obstructs, delays, or affects commerce or the movement

of any article or commodity in commerce, by robbery or extortion

or attempts or conspires so to do.”                    18 U.S.C. § 1951(a).           This

statute applies to all commerce between states, United States

possessions and territories, and the District of Columbia.                              18

U.S.C. § 1951(b)(3).           The Hobbs Act “speaks in broad language,

manifesting      a   purpose     to    use       all   the      constitutional       power

Congress has to punish interference with interstate commerce by

extortion, robbery or physical violence.                        The Act outlaws such

interference in any way or degree.”                    Stirone v. United States,

361 U.S. 212, 215 (1960) (internal quotation marks omitted).                            We

conclude     that    the   indictment        alleged       a    sufficient     nexus    to

interstate     commerce    to    prosecute         Raley       under   the   Hobbs    Act,

satisfying the jurisdictional requirements of that statute.                            See



                                             3
United States v. Williams, 342 F.3d 350, 354-55 (4th Cir. 2003)

(discussing Hobbs Act).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4